Per. Curiam.
This case as proved on the trial was one of great aggravation, and perhaps the law is not sufficiently severe for its due punishment. We have no difficulty, however, in saying that the rule laid down by the judge was incorrect. The general question what damages can be recovered by way of punishment in the class of actions where exemplary damages are usually given, is not involved here. It might be difficult to reconcile what has been said in the books with any definite principle, but we do not intend to express any opinion upon that subject in this case. The present suit is brought for the loss of the services of his servant," which the plaintiff says he has sustained in consequence of the injury which the defendant has inflicted upon her. This he is entitled to recover; and if sickness had followed he could have claimed to be reimbursed for the expenses attending such sickness; but we all think that he cannot recover beyond his actual loss. The' young female can herself maintain an action, in which her-damages may be assessed according to the rule laid down at the trial; and if the father could likewise recover them in this ' case, they could be twice claimed in civil actions, and the defendant would also be liable to indictment. The action for seduction is peculiar, and would seem to form an exception to the rule that actual damages only can be recovered where the action is for loss of service consequential upon a direct injury; but there the party directly injured cannot sustain an action, and the rule of damages has always been considered as founded upon special reasons only applicable to that case.
New trial granted.